DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 23 November 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
In particular, the non-patent literature publications listed under Cite No. 9 of information disclosure statement filed 23 November 2021 is not in the English language and no translation or concise explanation of its relevance is provided.

Status of Claims
Claims 1-19 and new claims 21-23 as filed with the claim amendments in the response dated 23 November 2021 are presently under consideration. Claim 20 remains withdrawn from consideration.
Applicant’s amendments to the claims filed with the response dated 23 November 2021 have overcome the claim objections identified in the prior office correspondence. The objections are therefore withdrawn.
Applicant’s amendments to the claims filed with the response dated 23 November 2021 have overcome some of the indefiniteness rejections of record, but prior indicated issues of indefiniteness in the claims remain and are repeated below.
Applicant’s amendments to the claims filed with the response dated 23 November 2021 have introduced issues of new matter under 35 U.S.C. 112(a) in claims 1-18 and 21-23 and new issues of indefiniteness under 35 U.S.C. 112(b) explained below.

Claim Objections
Claim 22 is objected to because of the following informalities:  
Claim 22 recites “…each sublayer of the N step-graded is not…” which should be corrected to recite “…each sublayer of the N step-graded sublayers is not…”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-18 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “the grading interlayer… includes a plurality of N step-graded sublayers (where N is an integer, and the value of N is 1 ≤ N < 10, 2 < N < 10)”, but applicant’s originally filed claims, specification and drawing do not appear to have sufficient written support for the scope of the range of integer N where the value of N is 1 ≤ N < 10 as recited in claim 1. Applicant’s instant specification at paragraphs [47]-[49] and originally filed claim 1 recites where the value of N is 2 < N < 10, but do not state where “the value of N is 1 ≤ N < 10” which includes integer values (1 and 2) outside the originally claimed range of 2 < N < 10. 
See MPEP 2163.05:
III. RANGE LIMITATIONS
With respect to changing numerical range limitations, the analysis must take into account which ranges one skilled in the art would consider inherently supported by the discussion in the original disclosure. In the decision in In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), the ranges described in the original specification included a range of "25%- 60%" and specific examples of "36%" and "50%." A corresponding new claim limitation to "at least 35%" did not meet the description requirement because the phrase "at least" had no upper limit and caused the claim to read literally on embodiments outside the "25% to 60%" range, however a limitation to "between 35% and 60%" did meet the description requirement.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “the grading interlayer… includes a plurality of N step-graded sublayers (where N is an integer, and the value of N is 1 ≤ N < 10, 2 < N < 10)” where it’s not clear if the recitations within parentheses are required limitations within the claim or optional. As such, the scope of claim 1 cannot be determined and is rendered indefinite.
Furthermore, claim 1 recites ““the grading interlayer… includes a plurality of N step-graded sublayers”, but claim 1 recites “the value of N is 1 ≤ N < 10”, where N can thus equal 1. This renders claim 1 indefinite as it appears the use of “a plurality” in the claim encompasses only one of something where conventionally the definition of a Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “a plurality” is indefinite because the specification does not clearly redefine the term. As such, the scope of claim 1 cannot be determined and is rendered indefinite.

Furthermore, regarding claim 1, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “the value of N is 1 ≤ N < 10”, and the claim also recites “2 < N < 10” which is the narrower statement of the range/limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 18 recites “A method as defined in claim 1, wherein the grading interlayer is compositionally step- graded with one, two, three, or four steps” but as claim 1 recites the grading interlayer has “a plurality of N step-graded sublayers” the range of claim 18 
Claims 2-18 and 21-23 are also rendered indefinite by depending from indefinite claim 1.

Claim 19 recites the term “lattice mismatched” in line 5, but the scope of this term cannot be properly determined. 
Applicant’s instant specification at paragraph [31] on Pages 13-14 recites: 
“[31] In that connection, it should be noted that there is no strict definition of what is understood to mean two adjacent layers are "lattice matched" or "lattice mismatched". For purposes in this disclosure, "lattice mismatched" refers to two adjacently disposed materials or layers (with thicknesses of greater than 100 run) having in-plane lattice constants of the materials in their fully relaxed state differing from one another by less than 0.02% in lattice constant. (Applicant notes that this definition is considerably more stringent than that proposed, for example, in U.S. Patent No. 8,962,993, which suggests less than 0.6% lattice constant difference as defining "lattice mismatched" layers).” 
Applicant’s instant specification at paragraph [126] on Page 33 recites:
“[126] "Lattice mismatched" refers to two adjacently disposed materials or layers (with thicknesses of greater than 100 nm) having in - plane lattice constants of the materials in their fully relaxed state differing from one another by less than 0.02% in lattice constant. (Applicant expressly adopts this definition for the purpose of this disclosure, and notes that this definition is considerably more stringent than that proposed, for example, in U.S. Patent No. 8,962,993, which suggests less than 0.6% lattice constant difference).”  


Claim 19 also recites “a plurality of N step-graded sublayers (where N is an integer and the value of N is in the range of 2 < N < 10)” in lines 11-12 where it’s not clear if the recitations within parentheses are required limitations within the claim or optional. As such, the scope of claim 19 cannot be determined and is rendered indefinite.

Claim 23 recites “the bowing inhibition layer” in line 1, but it’s not clear which layer this recitation is meant to reference as claim 1 from which claim 23 depends recites “a first wafer bowing inhibition layer” and “a second wafer bowing inhibition layer”. Likewise, it’s not clear which layer is being referenced by the recitations of “the layer” in each of lines 2 and 3 of claim 23. As such, the scope of claim 23 cannot be determined and is rendered indefinite.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/           Primary Examiner, Art Unit 1726